lJnt[lt @nite! 5tsttg                @ourt of      fplersl       @lsfmg
                                       No. 17-828C (Pro Se)
                            (Filed: June 26,2017 | Not for Publication)

                                                       Keywords: Pro Se Complaint; Freedom of
 DEREKN. JARVIS,                                       Information Act: Eouitable Relief.

                        Plaintifi
                                                                                      FILED
                                                                                    JUll 2 t   2017
 THE LTNITED STATES OF AMERICA,
                                                                                   U,S, COURT OF
                        Defendant.                                                FEDERAL CLAIMS




                                     OPINION AND ORDER

KAPLAN, Judge.

        On June 19,2017, pro se plaintiff Derek Jarvis filed a "Complaint for Injunctive Relief."
Docket No. 1. In it, Mr. Jarvis states that "[t]his is an action under the FREEDOM OF
INFORMATION ACT, 5 U.S.C. 552, for Injunctive and other appropriate relief." Compl. g 1.
He asserts that the Court has jurisdiction pursuant to 5 U.S.C. g 552(a)(a)@) and 28 U.S.C.
$ 1331 . Id. fl 2. Mr. Jarvis alleges that he submitted a Freedom of Information Act request to the
United States Social Security Administration for certain records, but that the govemment has not
provided those records. Id. flfl 3-4. He therefore seeks an order directing the govemment "to
disclose the requested record(s) in their entiret[y]." Id. at 3.

         Although the government has not yet answered the complaint, the Court may raise
subject matter jwisdiction sua sponte at any time. See Arbaueh v. Y&H Com., 546 U.S. 500,
506 (2006) (noting that an objection to federal court subject matter jurisdiction may be raised by
a court on its own initiative at any stage in the litigation). "Ifthe court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action." Rule 12(h)(3) of the
Rules of the Court of Federal Claims; see also Arbaugh, 546 U.S. at 506-07 ,514 (stating that
"courts . . . have an independent obligation to determine whether subject matter exists, even in
the absence of a challenge from any party"). Here, because it is clear from the face of the
complaint that the Court lacks subject matter jurisdiction, the Court DISMISSES the complaint
without prejudice.'




I Plaintiffhas also frled a motion for leave proceed
                                            to       in forma pauperis. Docket No. 4. That
motion is hereby GRANTED solely for purposes of dismissing the complaint.




                                                               7Dl,? 1,q50 8000 1,3{b 0135
        The Court ofFederal Claims does not have jurisdiction over claims based upon the
Freedom of Information Act. See Snowton v. United States, 216 F. App'x 981,983 (Fed. Cir.
2007).In fact, the provision of the Freedom of Information Act cited by Mr. Jarvis, 5 U.S.C.
$ 552(a)(aXB), gives the United States District Courts exclusive jurisdiction over such claims.
("On complaint, the district court . . . has jurisdiction to enjoin the agency from withholding
agency records . . . ."). Additionally, Mr. Jawis seeks independent equitable relief, in the form of
an injunction, and the Court does not have "independent jurisdiction over. . . claims for
equitable relief." Brown v. United States, 105 F.3d 621,624 (Fed. Cir. 1997). Finally, Mr.
Jarvis's reference to 28 U.S.C. $ 1331 has no bearing on the Court's jurisdiction, as that statute
provides for federal question j urisdiction in the district courts. Accordingly, because the Court
plainly lacks jurisdiction over Mr. Jarvis's complaint, the Court hereby DISMISSES the same
without prejudice and the Clerk is directed to enterjudgment accordingly.2


        IT IS SO ORDERED.
                                                                       )t     /r
                                                           1A /( /\'-.
                                                           \JL     |
                                                                        --y

                                                        ELAINE D. KAPLAN
                                                        Judge




'The Court further determines that because previous courts have noted Mr. Jarvis's "pattem of
filing frivolous lawsuits . . . and vexatious filings within those suits," it is not in the interest of
justice to transfer Mr. Jarvis's action to any other court pursuant to 28 U.S.C. $ 163 L !4., Jarvis
 v. Enter. Fleet Servs. & Leasing Co., No. DKC 07-3385, 2010 WL 1068146, at *25 (D. Md.
 Mar. 17, 2010); see also Order at 1-2, Jarvis v. United States, No. 17-763C (Fed. Cl. June 22,
 2017), Docket No. 6; Mem. Op. Granting Def.'s Mot. for Summ. J. at 1 n.1, Jarvis v. Colvin, No.
 TMD 15-2226 (D. Md. Sept. 27,2016), ECF No. 25; Mem. at 1, Jarvis v. Westfield Am.. lnc.,
No. JKB-15-1808 (D. Md. Sept. 30,2015), ECF No. 24;Mem. Op. at 5, Jarvis v. Gradv Memt..
 Inc., No. PJM 13-3853 (D. Md. Jan. 22,2015), ECF No. 86 (and cases cited therein).